DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 28, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 6,030,374) in view of Haaga (US 4,589,415) or Unger et al. (US 6,743,779; hereinafter “Unger”).
                                 
    PNG
    media_image1.png
    424
    770
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    237
    780
    media_image2.png
    Greyscale


In relation to claims 21, 28, and 35, McDaniel shows in figures 1, 5b, and 5c, an apparatus configured to perform the steps of:
applying a therapeutic agent to a body portion of the subject [see McDaniel; figures 5b and 5c]; 
applying a coupling gel to the body portion of the subject over the therapeutic agent [see McDaniel; figures 5b and 5c]; and 
applying acoustic energy to the body portion of the subject through the coupling gel to increase a permeability of the body portion and drive the therapeutic agent into the body portion of the subject [see McDaniel; column 3, lines 11-12].
McDaniel discloses an ultrasound transducer.  Any artisan skilled in the art would have realized that the transducer must be connected to a generator to perform its function in the skin of a patient.  McDaniel does not explicitly disclose a generator connected to the transducer; however, this structural relationship would have been considered conventional in the art as evidenced by the teachings of Haaga (US 4,589,415).  
                           
    PNG
    media_image3.png
    512
    452
    media_image3.png
    Greyscale

	
Haaga shows in figure 10, a generator (50) electrically connected to ultrasound probes (P) by transducer leads (60, 62, 64, and 66).  Accordingly, for an artisan skilled in the art, Haaga would have provided clarification of the need to have a generator connected to a probe in order to provide the energy necessary to perform the transducer’s function on the body.  Based on this information, the connection of a generator to a probe would have not only been considered obvious but inherently necessary.



In relation to claim 29, McDaniel does not disclose iontophoresis treatment.  However, in column 23, starting in line 53, Unger demonstrates the conventionality of using iontophoresis in combination with the application of ultrasound energy [acoustic energy].  Accordingly, for an artisan skilled in the art, enhancing the apparatus and process disclosed by McDaniel with the addition of iontophoresis would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because iontophoresis would have facilitated transcutaneous application [see Unger; column 23, lines 60-65]. 
Claims 22, 23, 30, and 36 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McDaniel (US 6,030,374) in view of Haaga (US 4,589,415) or Unger et al. (US 6,743,779; hereinafter “Unger”), as discussed above, and in further view of Eppstein et al. (US 2002/0169394; hereinafter “Eppstein”).
         
    PNG
    media_image4.png
    521
    670
    media_image4.png
    Greyscale

McDaniel does not provide specifics as to the combined operation of a transducer and a vacuum connection.  However, Eppstein shows in figures 53 to 55, an ultrasound transducer having a sealed chamber [impermeable] with a vacuum connection to isolate the area of skin to be treated.  Accordingly, for an artisan skilled in the art, modifying the transducer disclosed by McDaniel with a vacuum connection, as taught by Eppstein, would have been considered obvious in view of the demonstrated conventionality of this transducer enhancement.  Moreover, the artisan would have been motivated to make the modification because the squeezing of the selected tissues would have caused of an inward radial acoustic streaming effect on those fluids present in the squeezed tissues [see Eppstein; paragraph 0407].   
Claims 24, 31, and 37 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McDaniel (US 6,030,374) in view of Haaga (US 4,589,415) or Unger et al. (US 6,743,779; hereinafter “Unger”) and in further view of Brisken et al. (US 2003/0009153; hereinafter “Brisken”). 
Mc Daniel does not disclose a therapeutic agent comprising an RNA segment or DNA segment.  However, Brisken discloses a drug injection apparatus utilizing acoustic energy to infuse therapeutic agents onto the body comprising nucleic acids in the form of bare DNA or RNA molecules where the molecules may comprise one or more structural genes, one or more regulatory genes, antisense strands, strands capable of triplex formation, or the like. Commonly, such nucleic acid constructs will include at least one structural gene under the transcriptional and translational control of a suitable regulatory region. Optionally, but not necessarily, the nucleic acids may be incorporated in a viral, plasmid, or liposome vesicle delivery vehicle to improve transfection efficiency.
Accordingly, for an artisan skilled in the art, modifying the agents disclosed by McDaniel with an agent comprising an RNA or DNA segment, as taught by Brisken, would have been considered obvious in view of the demonstrated conventionality of this agent enhancement.  Moreover, the artisan would have been motivated to make the modification because such agent modification would have facilitated transfection of the target cells in the tissue mass [see Brisken; paragraph 0057].

Claims 25-27, 32-34, and 38-40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McDaniel (US 6,030,374) in view of Haaga (US 4,589,415) or Unger et al. (US 6,743,779; hereinafter “Unger”) and in further view of Christman (WO 02/076548) or Topaz (US 2011/0130712).
McDaniel does not disclose the infusion of therapeutic agents comprising of (1) chemotherapy drugs or (2) cannabinoid [a narcotic].  However, Christman demonstrates the conventionality of using ultrasound [acoustic] waves in combination with chemotherapy agents [see Christman; abstract].  Additionally, Topaz demonstrates the conventionality of using ultrasound [acoustic] waves in combination with cannabinoid [narcotic] [see Topaz; paragraphs 0047 and 0067].
Accordingly, for an artisan skilled in the art, modifying the agents disclosed by McDaniel with agents comprising chemotherapy or cannabinoid/narcotic agents, as taught by Christman or Topaz, would have been considered obvious in view of the demonstrated conventionality of these agent enhancements.  Moreover, the artisan would have been motivated to make the modification because, based on the teachings of Christman or Topaz, it would have been well known in the art that these agents could have been infused using, inter alia, acoustic energy to propel infusion into the body.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783